U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI 53202 October 29, 2007 Via Edgar Transmission Securities and Exchange Commission 100 F. Street, N.E. Washington, DC 20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Counterpoint Select Fund, (the “Fund”), hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment for the Fund dated October 26, 2007, and filed electronically as Post-Effective Amendment No. 294 to the Fund’s Registration Statement on Form N-1A on October 16, 2007. If you have any questions, concerning the foregoing, please contact the undersigned at (414)765-5348. Sincerely, /s/ Angela L. Pingel Angela L. Pingel For US Bancorp Fund Services, LLC
